Citation Nr: 1626368	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1971 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to service connection for a bilateral bearing loss, tinnitus, a left and right knee disability, a cervical spine disability, and hypertension.

In a March 2015 decision, the Board granted service connection for a bilateral hearing loss and tinnitus, denied service connection for hypertension, and remanded the remaining issues for further development.

In January 2016, the RO granted service connection for, inter alia, degenerative arthritis of the cervical spine with an evaluation of 10 percent, effective July 1, 2011, and 20 percent from September 29, 2015.  As such award of service connection is a full grant of the benefit sought on appeal and the Veteran has not disputed either the rating assigned or effective date of the rating, such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a TDIU application received in May 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2015, the Board remanded the appeal to obtain further medical opinion concerning the nature and etiology of the Veteran's claimed right and left knee disabilities.  To that end, the Board directed the VA examiner to provide a medical nexus opinion based upon consideration of the Veteran's statements that he injured his knees when he fell four feet off a bulldozer in 1972 and landed on both knees as well as service treatment records reflecting the presence of a right knee ganglion/knot in April 1973 and May 1973, a report of left knee knots in May 1973, and a report of left knee injury in January 1974.

In September 2015, The Veteran was afforded a VA examination, during which the Veteran reported an onset of symptoms from an in-service bilateral knee injury in 1972.  The examiner diagnosed the Veteran with right knee arthritis and left knee chondromalacia.  Although the examiner disclosed that there was "no documentation in service treatment records in records received by [the] examiner that show the stated in service events" described in the remand, the examiner nevertheless opined that it was less like as not that any knee injury was related to service.  By way of explanation, the examiner stated that, even assuming such events occurred, "ganglion cyst would not cause current knee pathology" and a "fall with injury to knees alone would not connect current pathoogy [sic] without evidence [of] ongoing knee issues in service or notation on separation exam of ongoing problem with knees."

The Board finds the opinion of the September 2015 VA examiner to be inadequate as they were not based upon full review of the record and failed to provide sufficient rationale for the conclusions reached.  The Board notes that the service treatment records identified in the May 2015 remand are contained in the Veteran's service treatment records in his electronic claims file.  Under these circumstances, the Board finds that remand is necessary to obtain further VA medical opinion.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 312   (2007)(holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Return the matter to the examiner that conducted the September 2015 examination to obtain an addendum to their opinion, if available.  The examiner is asked to review the claims file, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.

The examiner is asked to answer the following:

(A) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability began in or is etiologically related to any incident of the Veteran's service.

The examiner's attention is directed to the Veteran's competent statements in the November 2011 examination and subsequent statements that he injured his left knee when he fell four feet off a bulldozer in 1972 and onto both knees; the Veteran's service treatment records showing in May 1973 that he reported knots in his left knee; and the January 1974 injury to the left knee.

(B) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability began in or is etiologically related to any incident of the Veteran's service.

The examiner's attention is directed to the Veteran's competent statements in the November 2011 examination and subsequent statements that his injured his right knee when he fell four feet off a bulldozer in 1972 and onto both knees and April and May 1973 service treatment records indicating a ganglion/knot of the right knee.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

2. Then, readjudicate the Veteran' claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

